UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 12, 2013 Simplicity Bancorp, Inc. (Exact Name of Registrant as Specified in its charter) Maryland 001-34979 26-1500698 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91722 Address of principal executive offices (626) 339-9663 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. Results of Operations and Financial Condition. On August 12, 2013, Simplicity Bancorp, Inc. issued a press release disclosing its June 30, 2013 financial results. A copy of the press release is included as Exhibit 99.1 to this report and is being furnished to the SEC and shall not be deemed filed for any purpose. ITEM 9.01.Financial Statements and Exhibits. (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Not Applicable. (d) Exhibits. Press release dated August 12, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIMPLICITY BANCORP, INC. DATE: August 12, 2013 By: /s/ Jean M. Carandang Jean M. Carandang Chief Financial Officer (Duly Authorized Representative)
